           Case 2:19-cv-01215-WSS Document 6 Filed 09/27/19 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHARLES H. CARTER                : CIVIL ACTION NO. 2:19-cv-01215-WSS
                                 :
                   Plaintiff,    :
        vs.                      : JURY TRIAL DEMANDED
                                 :
FITNESS INTERNATIONAL, LLC,      :
t/d/b/a LA FITNESS INTERNATIONAL :
LLC, a/k/a LA FITNESS, a/k/a LA  :
FITNESS, LLC and JOHN DOE        :
                                 :
                   Defendants.   : ELECTRONICALLY FILED

      BRIEF IN SUPPORT OF DEFENDANT FITNESS INTERNATIONAL, LLC’S
        OMNIBUS MOTIONS IN RESPONSE TO PLAINTIFF’S COMPLAINT

        AND NOW, comes Defendant, Fitness International, LLC, t/d/b/a LA Fitness

International, LLC, a/k/a LA Fitness, a/k/a LA Fitness, LLC, (hereinafter “Moving Defendant”),

by and through its counsel, Rawle & Henderson LLP, and respectfully requests this Honorable

Court to dismiss Plaintiff’s Complaint as against Moving Defendant for failure to state a claim

upon which relief can be granted, or, in the alternative, to dismiss Plaintiff’s claim for punitive

damages for failure to state a claim upon which relief can be granted. In the event this Court

declines to dismiss all claims against it, Moving Defendant requests that this court strike the

portions of the Complaint outlined below as scandalous and impertinent or, in the alternative, that

this Court Order the Plaintiff to define them with greater specificity2. In support thereof, Moving

Defendant avers as follows:




2
 A defendant who makes a motion for a more definite statement under Fed. R. Civ. P. 12(e) may join that motion
with a Rule 12(b) motion to dismiss. See Thomas v. Independence Twp., 463 F.3d 285, 288, 2006 U.S. App. LEXIS
23685, *1
            Case 2:19-cv-01215-WSS Document 6 Filed 09/27/19 Page 2 of 8



   I.        FACTUAL BACKGROUND

         Plaintiff commenced a civil action against Moving Defendant in the Court of Common Pleas

of Allegheny County, Pennsylvania, with the filing of a Praecipe for Writ of Summons on April

15, 2019. Plaintiff filed a Complaint on September 3, 2019. See Exhibit “A” – Plaintiff’s

Complaint. Moving Defendant filed a Notice of Removal on September 23, 2019. See Exhibit “B”

– Notice of Removal. Plaintiff’s Complaint states that Plaintiff was an employee of Pool

Management, Inc., also known as American Pool Management, Inc. (henceforth “American Pool”)

from February 2009 to April 2017, during which time “nearly the entirety of Plaintiff’s work” was

performed at the swimming pool at the premises of Moving Defendant. See Exhibit A ¶¶ 7-9.

(quotations added). Plaintiff alleges that he was exposed to unsafe, humid working environments

and inhaled mold and chemicals resulting in injuries and impairment. See Exhibit A ¶10.

   II.       ARGUMENT

           A. Motion to Dismiss for Failure to State a Claim upon which Relief can be Granted
              Pursuant to Federal Rule of Civil Procedure 12(b)(6)


         When considering a motion to dismiss under F.R.C.P. 12(b)(6), the Court must accept all

factual allegations as true, construe the Complaint in the light most favorable to the plaintiff, and

determine whether, under any reasonable reading of the Complaint, the plaintiff may be entitled

to relief. See Phillips v. County of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) citing Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed. 2d 929 (2007). In order for a

Complaint to survive a motion to dismiss, it must “contain either direct or inferential allegations

respecting all the material elements necessary to sustain recovery under some viable legal theory”.

Twombly, 550 U.S. 544 at 562. Plaintiff’s Complaint cannot be granted on the grounds alleged

and therefore must be dismissed.
          Case 2:19-cv-01215-WSS Document 6 Filed 09/27/19 Page 3 of 8



         B. Motion to Dismiss for Failure to Join an Indispensable Party Pursuant to
            Federal Rule of Civil Procedure 12(b)(7)


       Under Federal Rule of Civil Procedure 19, a person who is subject to service of process

and whose joinder will not deprive the court of subject-matter jurisdiction must be joined as a party

if the court cannot accord complete relief among existing parties in that person’s absence.

       Plaintiff alleges “nearly the entirety of Plaintiff’s work” for American Pool was performed

at the Moving Defendant’s premises: therefore implying that some portion of Plaintiff’s work was

performed elsewhere. See Exhibit A, ¶9. As such, the entities responsible for the other location or

locations where Plaintiff performed work are known to Plaintiff but unknown to Defendant. Any

other “locations” where Plaintiff worked performing pool and spa maintenance for American pool

are indispensable parties which must be joined as parties to this matter.

       This Honorable Court cannot accord relief among the existing parties in the absence of the

owners and/or operators of the other pool and spa locations at which Plaintiff worked and at which

Plaintiff’s alleged injuries may have been incurred. As such, Plaintiff’s Complaint must be

Dismissed for Failure to Join an Indispensable Party.

         C. Motion to Dismiss Punitive Damages Pursuant to Federal Rule of Civil
            Procedure 12(b)(6)


       In the alternative, should this Court not grant Moving Defendant’s Motion to Dismiss as to

the entire Complaint, Plaintiff’s claim for punitive damages should be dismissed. Plaintiff fails to

allege sufficient facts to give rise to punitive damages against Moving Defendant under F.R.C.P.

12(b)(6) and, as a result, the Prayer for Relief seeking punitive damages must be dismissed against

Moving Defendant.
          Case 2:19-cv-01215-WSS Document 6 Filed 09/27/19 Page 4 of 8



       The Complaint alleges that Moving Defendant “actively concealed the extent of the

dangerous conditions on the premises by hiding mold and moisture build up on the walls of the

premises in the pools area,” which Plaintiff alleges consisted of hanging graphic art on the walls .

See Exhibit A ¶13, 20. Hanging art or using mechanical ventilation and dehumidifiers cannot

reasonably be construed as behavior rising to the level of warranting punitive damages. Plaintiff

also alleges without any support that Moving Defendant “willfully and wantonly added an unsafe

amount of chemicals” to the pool in order to pass unspecified regulatory tests. See Exhibit A ¶21,

23. Plaintiff fails to articulate what regulatory tests were applicable. The use of fans and

humidifiers is standard and does not meet the requirements for negligence, much less the

culpability required for punitive damages.

       The allegations against Moving Defendant contained in Plaintiff’s Complaint do not

include any actual “intentional”, “wanton”, “willful”, “malicious” or “outrageous” conduct

necessary to support a claim for punitive damages, nor does the language in the Complaint give

rise to punitive damages. Under Pennsylvania law, allegations of recklessness must be supported

by evidence of conduct more serious than the commission of an underlying tort. See Franklin

Music Company v. American Broadcasting Companies, 616 F.2d 528, at 542 (3d Cir. 1979); see

also Castetter v. Mr. B Storage, 699 A.2d 1268, 1271-72 (Pa. Super. 1997).

       Punitive damages are only appropriate when an individual’s actions are of such an

outrageous nature as to demonstrate intentional, willful, wanton, or reckless conduct. See SHV

Coal, Inc. v. Continental Grain Co., 526 Pa. 489, at 493, 587 A.2d 702, at 704 (Pa. 1991)(requiring

evidence of “outrageous conduct, that is, for acts done with a bad motive or with a reckless

indifference to the interests of others.” ). The Supreme Court of Pennsylvania has embraced the

guideline of Section 908(2) of the Restatement (Second) of Torts regarding the imposition of
          Case 2:19-cv-01215-WSS Document 6 Filed 09/27/19 Page 5 of 8



punitive damages: "Punitive damages may be awarded for conduct that is outrageous, because of

the defendant's evil motive or his reckless indifference to the rights of others." See Chambers v.

Montgomery, 411 Pa. 339, 192 A.2d 355 (Pa. 1963); Feld v. Merriam, 506 Pa. 383, 395, 485 A.2d

742, 747, 1984 Pa. LEXIS 382, *13 (Pa. 1984). In the present action, even if Plaintiff’s allegations

are accepted as true, such allegations do not rise to the required level of culpability necessary to

justify a claim for punitive damages against Moving Defendant.

       Plaintiff has failed to plead any facts that Moving Defendant was “willful” or “wanton”

beyond boilerplate accusations branding Moving Defendant as such; therefore, Plaintiff’s

Complaint, as it relates to Moving Defendant, fails to support a claim for punitive damages. For

the reasons set forth above, and more fully explained in Moving Defendant’s Brief in Support of

its Motion to Dismiss Plaintiff’s claim for punitive damages against Moving Defendant should be

dismissed.



         D. Motion to Strike Pursuant to Federal Rule of Civil Procedure 12(f) or, in the
            alternative, Motion for a More Definitive Statement Pursuant to Federal Rule
            of Civil Procedure 12(e)


       Pursuant to F.R.C.P. 12(f), The Court may strike from a pleading any impertinent or

scandalous matter upon a motion made by a party before responding to a pleading. The purpose of

F.R.C.P. 12(f) is "to clean up the pleadings, streamline litigation, and avoid unnecessary forays

into immaterial matters." See McInerney v. Moyer Lumber and Hardware, Inc., 244 F.Supp.2d

393, 402 (E.D.Pa. 2002) and Nelson v. Bender, 2015 U.S. Dist. LEXIS 163619, *11, 2015 WL

8207490. An "impertinent matter consists of statements that do not pertain, and are not necessary,

to the issues in question;” A matter is scandalous if it "improperly casts a derogatory light on
           Case 2:19-cv-01215-WSS Document 6 Filed 09/27/19 Page 6 of 8



someone, most typically a party to the action." See Donnelly v. Commonwealth Fin, Sys., No. 07-

cv-1881, 2008 U.S. Dist. LEXIS 28604, 2008 WL 762085, at *4 (M.D.Pa. Mar. 20, 2008).

       The Complaint consist of multiple instances of impertinent and/or scandalous matter, as

follows:

              a. “actively concealed” Exhibit A, ¶ 13

              b. “foreseeable victim” Exhibit A, ¶ 15

              c. “failed to control the conduct of their employees or the employees of

                 independent contractors” Exhibit A, ¶ 16

              d. “aggravated and worsened Plaintiff’s condition.” Exhibit A, ¶ 21

              e. “superior actual knowledge” Exhibit A, ¶ 22

              f. “willfully and wantonly” Exhibit A, ¶ 23

              g. “willfully and wantonly deceived Plaintiff by clandestinely adding extra

                 chemicals” Exhibit A, ¶ 24

              h. “possessed actual knowledge… prompted by pecuniary motives” Exhibit A, ¶

                 26

       All such scandalous and impertinent material should be struck from the Complaint.

       In the alternative, pursuant to Federal Rule of Civil Procedure 12(e), a party may move for

a more definite statement of a pleading to which a responsive pleading is allowed but which is so

vague or ambiguous that the party cannot reasonably prepare a response. See USCS Fed Rules Civ

Proc R 12 and Thomas v. Independence Twp., 463 F.3d 285, 288, 2006 U.S. App. LEXIS 23685,

*1. Moving Defendant is unable to prepare a response to the above sections of the Complaint,

which are baseless and lack information sufficient to put Moving Defendant on notice of the claims

against it. Additionally, Paragraph 29 of the Complaint includes a blank space where it would
            Case 2:19-cv-01215-WSS Document 6 Filed 09/27/19 Page 7 of 8



appear a date ought to have been entered informing Moving Defendant of the date Plaintiff

discovered his symptoms; Moving Defendant cannot prepare a response nor adequately investigate

Plaintiff’s claims without this information. Exhibit A, ¶ 29. Plaintiff must be ordered to provide a

more definite statement with regard to the above discussed sections of the Complaint.


   III.      CONCLUSION

          For the reasons set forth above, Moving Defendant respectfully requests that this

Honorable Court grant its Motion to Dismiss Moving Defendant from the instant lawsuit. In the

alternative, Moving Defendant respectfully requests that this Honorable Court dismiss Plaintiff’s

demand for punitive damages as against Moving Defendant. In the event this Court declines to

dismiss all claims against it, Moving Defendant requests that this court strike the portions of the

Complaint outlined below as scandalous and impertinent or, in the alternative, that this Court Order

the Plaintiff to define them with greater specificity.

                                                         Respectfully submitted,

                                                         RAWLE & HENDERSON LLP




                                                         By:
                                                                John C. McMeekin II, Esquire
                                                                Identification No.: 81250
                                                                Sarah J. Simkin, Esquire
                                                                Identification No. 320646
                                                                Attorneys for Defendant, Fitness
                                                                International, LLC
          Case 2:19-cv-01215-WSS Document 6 Filed 09/27/19 Page 8 of 8




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the within-captioned

document was filed electronically with the Clerk of the District Court using its CM/ECF system,

which would then electronically notify the following CM/ECF participants on this case and was

served upon the following via first class mail, postage prepaid to the following:

                                     John J. Zagari, Esquire
                                    Michael J. Zagari, Esquire
                                     1801 Lawyers Building
                                       428 Forbes Avenue
                                      Pittsburgh, PA 15219
                                      Counsel for Plaintiff


                                             RAWLE & HENDERSON LLP




                                             By:
                                                     John C. McMeekin II, Esquire
                                                     Sarah J. Simkin, Esquire

Dated: September 27, 2019
